               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AMERICAN FEDERATION OF STATE,        )
COUNTY AND MUNICIPAL EMPLOYEES,      )
LOCAL 77,                            )
                                     )
                 Plaintiff,          )
                                     )
                 v.                  )         1:18cv228
                                     )
DUKE UNIVERSITY,                     )
                                     )
                 Defendant.          )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     This case comes before the Court on (1) “Defendant’s Motion to

Dismiss for Lack of Subject Matter Jurisdiction [Fed. R. Civ. P.

12(b)(1)]” (Docket Entry 13 (brackets in original)) (the “Dismissal

Motion”) filed by Duke University (the “Defendant” or “Duke”) and

(2) “Plaintiff’s Motion to Confirm and Enforce Arbitration Award,

for Summary Judgment, and for Attorneys’ Fees” (Docket Entry 15)

(the “Confirmation Motion”) filed by the American Federation of

State, County and Municipal Employees, Local 77 (the “Plaintiff” or

the “Union”).   For the reasons that follow, the Court should grant

in part and deny in part both motions.

                              BACKGROUND

     On March 20, 2018, Plaintiff filed suit to “confirm and

enforce [an] arbitration award issued by Arbitrator [Robert W.]
Kilroy”       (Docket    Entry     1    at    6)1    in    December   2017    regarding

Defendant’s employment of Reginald Thorpe (“Mr. Thorpe”).                         (See

generally Docket Entry 1 (the “Complaint”); see also Docket Entry

1-7 (the “Arbitration Award” or the “Award”).)                         In June 2018,

Defendant filed an Answer, which maintained that “[t]he Complaint

should be dismissed for lack of subject matter jurisdiction due to

the doctrine of mootness.                    [Defendant] reinstated Mr. Thorpe

reinstated [sic] on May 1, 2018, fully paid the amount directed by

[the] Arbitrat[ion A]ward, and continues to employ Mr. Thorpe.

There is no case or controversy to be decided by the Court and

Plaintiff’s claim is moot.”                 (Docket Entry 6 at 5.)        Thereafter,

Plaintiff filed the Confirmation Motion and Defendant filed the

Dismissal       Motion,     each       of    which    the    other    party   opposes.

(See Docket Entries 13, 15, 18, 20.)                      As relevant to the pending

motions, the record reflects the following:

      For eight years prior to his discharge on October 20, 2016,

Mr. Thorpe served as an Environmental Services Division Technician

“whose duties consisted mostly of cleaning and waxing floors daily

on several designated floors” of one of Defendant’s hospital

buildings (Docket Entry 1-7 at 1).                  (See id. at 2; see also Docket

Entry 15-10, ¶ 1.) In connection with this employment, Mr. “Thorpe

was   .   .    .   a    member   of     the    bargaining      unit   represented   by



     1 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

                                              2
[Plaintiff].”    (Docket Entry 15-1, ¶ 3; accord Docket Entry 15-10,

¶ 6.)    Plaintiff and Defendant “have a collective bargaining

relationship,”    currently   governed   by   a   collective   bargaining

agreement (a “CBA”) that “went into effect on July 1, 2017.”

(Docket Entry 17-1 at 2.)2

     On September 7, 2016, a sales clerk at a local gas station

     reported to Durham Police[ that] an individual while
     making his purchase had clearly exhibited his penis to
     her. She was unable to identify this person. However,
     a few days later, the sales clerk reported to the
     detective handling the matter, the same unidentified
     individual appeared again, without any exhibition, and
     was dressed with a Duke University shirt. After making
     copies of the security surveillance tapes and confirming
     with Duke Police and personnel badges, [Mr. Thorpe] was
     identified and was charged with a violation of [North
     Carolina General Statute Section] 14-190.9 “Indecent
     Exposure” in case number 16CR58523 in Durham County
     District Court.

(Id.)3

     “In early October 2016, [Defendant] told [Mr. Thorpe] to meet

with two police officers” (Docket Entry 15-10, ¶ 2), Duke Police

Officer Arthur Holland (“Officer Holland”) (see id., ¶ 14) “and

Officer Buffy Jones from the Durham Police Department” (“Officer


     2    The previous CBA became effective July 1, 2014.
(See Docket Entry 1-2 at 1; see also Docket Entry 1, ¶ 11.)

     3 In its post-arbitration brief, Defendant asserted that,
“[i]n a later incident, Mr. Thorpe wore a Duke employee badge when
he again exposed his genitals to the female BP employee at the
store” (Docket Entry 15-4 at 6); however, as the arbitrator noted,
no exhibition occurred at this later incident (see Docket Entry 1-7
at 2; see also Docket Entry 20-1, ¶¶ 9, 10 (indicating that alleged
additional exposures occurred prior to incident on September 7,
2016)).

                                   3
Jones”) (Docket Entry 15-3 at 7;4 Docket Entry 15-1, ¶ 12; see also

Docket Entry 15-10, ¶ 2).    “The officers told [Mr. Thorpe] that

[he] had been charged with indecent exposure based on an incident

that they believed occurred at a Durham convenience store on

September 7, 2016.”   (Docket Entry 15-10, ¶ 2.)   “The officers did

not arrest [Mr. Thorpe],” but “instead allowed [him] to report to

the Durham Police Department on [his] own, which [he] did.”   (Id.,

¶ 3.)    “On or around October 10, 2016, [Defendant] gave [Mr.

Thorpe] a letter discussing the indecent exposure charge, and

suspending [his] employment pending an investigation.”        (Id.,

¶ 4.)5   On or before October 17, 2016, Mr. Thorpe entered into a


     4   As a general matter, “[s]tatements in briefs are not
evidence.” Dillon v. BMO Harris Bank, N.A., No. 1:13cv897, 2014 WL
911950, at *2 (M.D.N.C. Mar. 10, 2014) (collecting cases). Here,
however, Plaintiff’s Business Manager Michael Gibson averred that
he “reviewed the statement of facts from [Plaintiff’s post-
arbitration] brief, and believe[s] it is consistent with the
evidence introduced at the arbitration” (Docket Entry 15-1, ¶ 12),
and Defendant does not contest the accuracy of the evidence
recounted in that brief — indeed, Defendant relies on Plaintiff’s
post-arbitration brief in its own description of the evidence
offered at the arbitration (see, e.g., Docket Entry 20 at 5, 6).
Under these circumstances, Gibson’s affidavit effectively verifies
the evidentiary assertions in Plaintiff’s post-arbitration brief,
rendering their consideration appropriate. See generally Williams
v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (“[A] verified
complaint is the equivalent of an opposing affidavit for summary
judgment purposes, when the allegations contained therein are based
on personal knowledge.” (emphasis in original)).

     5   In relevant part, the letter states:

     On October 3, 2016, [Defendant] w[as] made aware of [Mr.
     Thorpe’s] arrest and the charge for which [he] w[as]
     detained:
                                                    (continued...)

                                 4
deferred prosecution agreement with the Durham County District

Attorney’s Office.     (See Docket Entry 15-2 at 1.)

     On October 20, 2016, Defendant issued Mr. Thorpe “a Notice of

Disciplinary   Action   citing:    ‘VIOLATION   OF   WORK   RULES   #13

Falsifying University records, including intentional failure to

accurately record time records, or registering the time card of

another employee without proper authorization,’” resulting in his

discharge.   (Docket Entry 1-7 at 2; see also Docket Entry 15-12 at

2   (the   “Disciplinary   Notice”).)     The   Disciplinary    Notice


     5(...continued)
                           Indecent Exposure

     According to the Duke Arrest Policy: The arrest of an
     employee, whether on or off campus, may result in
     corrective action.    Corrective action depends upon a
     review of all the factors involved, including whether or
     not the employee’s action was work-related, the nature of
     the action, or resultant circumstances which adversely
     affect attendance. Such corrective action may be up to
     and including suspension or termination.

     Based on the events surrounding [Mr. Thorpe’s] arrest,
     [he] w[as] trespassed from all Duke University and Duke
     University Health System property by Duke University
     Police except in the event of a medical emergency.
     Subsequently, [he] cannot be returned to work until the
     trespass order is lifted.

     Effective October 3, 2016, [Mr. Thorpe is] suspended from
     active employment with pay pending investigation.

     If, or when the trespass by Duke Police is lifted,
     [Defendant] will make a determination about [Mr.
     Thorpe’s] continued employment with [Defendant].     Of
     course, if [Mr. Thorpe] choose[s] to resign from [his]
     positon [sic], [he] may do so voluntarily at any time.

(Docket Entry 15-11 at 1 (formatting in original).)

                                   5
incorporates a letter to Mr. Thorpe (see Docket Entry 15-12 at 2)

that states, in relevant part:

          This letter is to update [Mr. Thorpe] regarding
     [his] employment status with Duke University Hospital
     Environmental Services.    On Monday, October 3, 2016,
     [Duke] w[as] made aware of [his] arrest and the charge
     for which [he] w[as] arrested: Indecent Exposure. Also
     on that date, [Duke] w[as] made aware that [Mr. Thorpe]
     had been trespassed by Duke University Police from all
     Duke University and Duke University Health System
     property except in the case of a medical emergency.

          On October 10, 2016, a certified letter was mailed
     to [Mr. Thorpe] outlining [his] employment status with
     Environmental Services. Due to the serious nature of the
     charge against [him] and the uncertainty as to the length
     of time that may have been required to conclude the
     investigation, [Mr. Thorpe] w[as] suspended from active
     employment with pay pending investigation.

          As part of the investigation process, [Mr. Thorpe]
     w[as] provided the opportunity to submit any information
     that [he] thought should be considered before a final
     decision was made in the matter. On October 12, 2016,
     [Mr. Thorpe] met with [a Duke employee] and [his] Union
     representative, Charles Gooch.      The meeting was an
     opportunity for [Mr. Thorpe] to provide testimony to the
     incident that occurred on Wednesday, September 7, 2016 at
     approximately 7:40 pm at a BP Gas Station on University
     Avenue which led to [his] arrest and subsequent
     suspension with pay pending investigation. During the
     meeting, [Mr. Thorpe] elected not to provide any
     information concerning the incident in question.

          As part of and during the course of [Duke’s]
     investigation of the incident, it was determined [Mr.
     Thorpe] w[as] clocked in at work as a Floor Finisher at
     Duke University Hospital and had not received permission
     to leave work, nor did [he] clock out when [he] left the
     premises.   This behavior constitutes falsification of
     time and is dischargeable with the first offense.
     Therefore, the decision has been made to terminate [his]
     employment effective today, Thursday, October 20, 2016
     for violation of Work Rule 13: Falsification University



                                 6
     Records, including intentional failure to accurately
     record time records.

(Id. at 1 (emphasis in original); see also Docket Entry 1-7 at 2.)

     Plaintiff filed “[a] timely grievance . . . contesting the

matter of discharge and the misapplication of Work Rules.” (Docket

Entry 1-7 at 2.)       The grievance (1) contends that Defendant

violated “Article 13 Disciplinary Action,” (2) identifies the

relevant issue as “[w]hether [Mr. Thorpe] was disciplined for just

cause — did [Mr. Thorpe] violate Duke University Work Rule #13?,”

and (3) seeks as a remedy that “[Mr. Thorpe] is reinstated with

back pay, disciplinary action is removed from the file and [Mr.

Thorpe] is otherwise made whole including primary work, unit of

assignment and shift.”    (Docket Entry 1-5 at 1.)   At the grievance

hearing,   Plaintiff     “contend[ed]   that   [Defendant]     violated

Article(s) 13, Disciplinary Action.” (Docket Entry 1-6 at 1.) The

decision on the grievance hearing identified the relevant issue as

follows: Mr. Thorpe “was discharged for violation of Work Rule #13

- Falsifying University records[] . . . . [Plaintiff] questioned

whether [Mr. Thorpe] was disciplined for cause, whether [Mr.

Thorpe] violated Duke University Work Rule #13.”       (Id.)    At the

hearing, Defendant’s witness “shared that there was an incident

that occurred offsite on [September 7, 2016], which led management

to learn that Mr. Thorpe was not in the workplace when he should

have been[;]” however, “[b]oth management and [Plaintiff] declined

to discuss the specifics of the incident.”     (Id. at 2.)

                                  7
     Defendant denied the grievance on January 24, 2017.                 (Docket

Entry 15-1, ¶ 6.)        Six days later, the Durham County District

Attorney’s Office dismissed the indecent exposure charge against

Mr. Thorpe.    (See Docket Entry 1-7 at 5; Docket Entry 15-2 at 1.)

Plaintiff pursued the grievance to arbitration (Docket Entry 15-1,

¶ 6; see generally Docket Entry 1-7), which the parties conducted

before Arbitrator Kilroy on November 9, 2017 (see Docket Entry 1-7

at 1).

     Defendant called Mr. Thorpe as its first witness at the

arbitration. (Docket Entry 15-10, ¶ 13.) “[Defendant] asked [him]

if [he] exposed [him]self in the convenience store.               [He] denied

that [he] exposed [him]self because [he] did not expose [him]self.

[Defendant’s] attorney questioned [him] extensively, under oath,

about    details    surrounding    the       alleged   incident   of    indecent

exposure.”     (Id.; see also Docket Entry 15-15, ¶ 4 (“At the

arbitration,       [Defendant’s]    attorney       questioned     Mr.     Thorpe

extensively about the alleged incident of indecent exposure on

September 7, 2016.”).)

     Defendant then called Officer Holland, who testified regarding

his meeting with Mr. Thorpe in October 2016 “and the circumstances

leading up to [Mr. Thorpe’s] initial suspension, including how he

came to learn about the criminal charges.”              (Docket Entry 15-10,

¶ 14.)    Officer Holland also testified “about his conversations

with a Durham police officer about the criminal investigation”


                                         8
(Docket Entry 15-15, ¶ 5), explaining that “he never spoke to the

gas station attendant, and that he instead relied on what Officer

Jones told him the attendant told her” (Docket Entry 15-3 at 14).

During Officer Holland’s testimony, Defendant played a surveillance

video from     the   gas    station   depicting    “the    September   7,    2016

incident”     (Docket      Entry   15-10,   ¶   11),      pausing   the     video

“periodically [to] ask[ Officer] Holland questions about what it

showed.”    (Id., ¶ 15.)6     Officer Holland testified that he believed

the   video   showed    Mr.   Thorpe    exposing    himself,    “discuss[ing]

specific things he found incriminating, including what he believed

were furtive movements [Mr. Thorpe] was making and the fact that he

believed [Mr. Thorpe] moved bags on the counter in order to ‘open

a line of sight’ for [the] exposure.”              (Id.)7     Officer Holland

further testified that Mr. Thorpe admitted exposing himself in

their first meeting.        (See id.)

      Plaintiff also called Mr. Thorpe as its first witness.                 (See

id., ¶ 16.)     Mr. Thorpe “denied having ever admitted to exposing

[him]self.    [He] never admitted to exposing [him]self because [he]



     6 Per another witness at the arbitration, the surveillance
video “seemed low-quality and low-resolution” and “showed a man
walk up to a convenience store counter,” but, “[b]ased on what [the
witness] saw at the arbitration, [she] could not tell if he was
exposing himself or not.      It was much less clear than [she]
expected.” (Docket Entry 15-15, ¶ 7.)

     7 Per Plaintiff’s post-arbitration brief, “the video was not
introduced as an exhibit” at the arbitration. (Docket Entry 15-3
at 31.)

                                        9
did not expose [him]self.” (Id.) Mr. Thorpe also “testified about

how the indecent exposure charge was voluntarily dismissed by the

State,”    and     Plaintiff     entered      the   voluntary      dismissal      into

evidence.    (Id.)        Defendant’s attorney cross-examined Mr. Thorpe,

asking “questions about [(1)] the alleged incident of indecent

exposure,”       (2)    “what   the   surveillance        video   had   shown,”    and

(3) whether Mr. Thorpe exposed himself, which he “again denied.”

(Id., ¶ 17.)           Plaintiff’s chief steward and one of Mr. Thorpe’s

former coworkers also testified at the arbitration, respectively

denying (1) knowledge of any publicity regarding the criminal

allegations or of any coworkers who preferred not to work with Mr.

Thorpe due to the allegations and (2) objection to working with Mr.

Thorpe in light of the criminal charge.                   (See Docket Entry 15-1,

¶ 9; see also Docket Entry 15-15, ¶ 8.)

     After the evidence closed, Plaintiff and Defendant “agreed to

provide written arguments to the arbitrator by December 8, 2017.”

(Docket Entry 15-1, ¶ 11.)              Defendant’s post-arbitration brief

frames the issue presented as:             “Did [Defendant] discharge [Mr.]

Thorpe for just cause?,” and specifies as a relevant CBA provision

Article 13, which states that “[n]o employee will be disciplined

without just cause.”             (Docket Entry 15-4 at 2.)               It further

identifies Work Rule 13 as the only relevant Work Rule.                   (See id.)

Defendant’s post-arbitration brief relies on the alleged indecent

exposure    on    September     7,    2016,   in    two    respects.      First,    it


                                         10
maintains that this alleged indecent helps prove that Mr. Thorpe

exceeded his allotted thirty-minute lunch break.     (See, e.g., id.

at 7 (“[E]ven if he left work at 7:30 pm to begin his break, as he

claimed, there was simply no way for him to be back working by 8 pm

and carry out all the acts, and illegal acts, he now readily admits

occurred . . . .”).)    Second, Defendant’s post-arbitration brief

contends   that   the   alleged   exposure   motivated   the   charged

falsification, on the theory that Mr. Thorpe wished to create an

alibi for the time in question.        (See, e.g., id. at 6-7 (“His

decision to submit a false time card was an intentional calculated

effort to create an alibi for his whereabouts in the event someone

recognized him at the BP station.”).)        In sum, Defendant post-

arbitration brief asserts:

          In this case, the discharge should be clearly
     upheld,   not  only   due   to   the   clear  time   card
     falsification, but also because of the intentional nature
     of the misconduct. Later that pay period, Mr. Thorpe
     alerted his supervisor to alter his time records on two
     days to make his time correct. He obviously knew the
     proper method to correct inaccurate time records and
     admitted as much.

          Duke has proven that Mr. Thorpe secretly left work
     for over 30 minutes but submitted a time record to
     falsely indicate he worked during the time of his
     criminal activity. Mr. Thorpe’s candid admission that
     such conduct violates Work Rule 13 makes this an easy
     case to uphold the termination for just cause.

          Based on the foregoing, it is clear that the
     termination of [Mr.] Thorpe was supported by just cause
     and this grievance should be denied.

(Id. at 8 (citation and heading omitted).)


                                  11
       In turn, Plaintiff’s post-arbitration brief states that “[t]he

issue is whether [Mr. Thorpe] was terminated for just cause, and,

if not, what the remedy shall be.”          (Docket Entry 15-3 at 3.)       It

likewise identifies Article 13 as a relevant CBA provision and Rule

13 as a relevant Work Rule (id. at 4, 5), along with Rule 3

(“failure   to   report   back   to   the   work   station”)   and   Rule   15

(regarding commission of crimes) (id. at 5).            Plaintiff’s post-

arbitration brief maintains that Defendant failed to justify its

termination of Mr. Thorpe for violating Rule 13.           (See id. at 19-

27.)     It further argues that Defendant could not justify Mr.

Thorpe’s discharge on the basis “of his alleged criminal conduct”

(id. at 28) for a couple of reasons.          To begin, the relevant “CBA

specifically requires that ‘[t]he subject of the disciplinary

action as stated at the time of issuance to the employee shall

constitute the sole and entire subject matter of the disciplinary

action’” (id. (brackets in original)), and “[h]ere Duke has never

argued that Mr. Thorpe was terminated because of his alleged

criminal conduct, and has never argued that reinstatement is not

possible because of the dismissed misdemeanor charge” (id.; see

also id. (“Mr. Thorpe’s termination notice stated that he was

terminated for allegedly falsifying records”)).                In addition,

Plaintiff’s post-arbitration brief contends, “[i]f Duke wanted to

discipline Mr. Thorpe for the alleged misconduct giving rise to the

criminal charge, it would have charged him under Work[] Rule 15”


                                      12
and “also should have explained its decision in light of Personnel

Policy D-20,” which “provid[es] guidance for ‘Actions on Employee

Arrest.’”    (Id. at 29.)

     Finally, Plaintiff’s post-arbitration brief argues that Mr.

Thorpe’s alleged indecent exposure could not independently justify

his discharge.     (See id. at 29-32.)    In support of this contention,

Plaintiff maintains that “[t]here are well-defined parameters for

when arrests for off-duty misconduct can support an employee’s

termination.       The   general   rule   is   that   an   employer   cannot

discipline an employee for off-duty conduct unless the conduct

(1) harms the employer’s business, (2) adversely affects the

employee’s ability to perform his or her job, or (3) leads other

employees to refuse to work with the offender.”                (Id. at 29

(internal quotation marks omitted).)           Plaintiff maintained that

Defendant did not satisfy this test, in part because it “failed to

prove Mr. Thorpe actually engaged in the misconduct” (id. at 30),

and, in     any   event, “[t]here   [wa]s no evidence        the dismissed

misdemeanor had a demonstrable effect on Duke’s business” (id. at

31), Mr. Thorpe’s ability to perform his job, or other employees’

willingness to work with him.       (See id. at 29-32.)

     Plaintiff’s post-arbitration brief concludes:

          If Duke wished to terminate Mr. Thorpe because of
     the criminal allegation, it should have notified him of
     that fact.   It should have allowed the Union and Mr.
     Thorpe to defend against its position. It should have
     sought to justify Mr. Thorpe’s termination under its
     relevant workplace rules and policies applicable to

                                    13
     criminal charges. And it should have been required to
     prove that the nature of the criminal charge justified
     summary termination under the principles of just cause.
     It should not have fabricated a non-existent rule about
     clocking out for lunch breaks, and claimed that violating
     the non-existent rule amounted to falsifying records
     under a different workplace rule that allowed for
     immediate termination.

          “The union’s real interest in disciplinary matters
     is fairness.” Duke has never claimed Mr. Thorpe should
     be disciplined for his misdemeanor charge or the alleged
     misconduct underlying the charge. Instead, it claimed it
     actually terminated him for violating a non-existent
     workplace rule which, incidentally, required it to
     present evidence related to the underlying criminal
     dispute.

          Duke’s position is an affront to the principles of
     just cause. Mr. Thorpe was fired for falsifying records.
     The evidence shows he did not falsify any record. His
     dismissed misdemeanor charge should not cloud this
     straightforward issue. Mr. Thorpe should be reinstated
     to his position and awarded full back pay.

          For the foregoing reasons, the Union respectfully
     requests that the Union’s grievance be sustained and that
     Mr. Thorpe be reinstated to his position with full back
     pay.   The Union requests that the Arbitrator retain
     jurisdiction for a reasonable period to allow the parties
     to calculate the value of any back pay to which Mr.
     Thorpe is entitled.

(Id. at 32-33 (citation and heading omitted).)

     On December 20, 2017, Arbitrator Kilroy issued the Arbitration

Award.   (See Docket Entry 1-7 at 6.)       The Arbitration Award

commences with certain factual findings, including that Mr. Thorpe

testified that he “stopped at a local gas station” during his lunch

break on the day in question (id. at 1) and, “that same evening,

the sales clerk at the gas station reported to Durham Police” that

an unknown individual had exposed himself to her “while making his

                                14
purchase” (id. at 2).          Next, the Arbitration Award notes that

officials subsequently identified Mr. Thorpe as that individual and

charged    him   with   indecent   exposure.   (See    id.   at   2.)    For

“applicable      contractual    provisions,”   the    Arbitration       Award

identifies Work Rules 3, 13, and 15, as well as Article 5, which

specifies, in part, that Defendant possesses “the right to . . .

suspend, discipline and discharge employees for cause.”           (Id. at 3

(emphasis and all-cap font omitted).)          It then identifies the

relevant issue as:         “Was there just cause to discharge [Mr.

Thorpe]?    If not, what shall the remedy be?”        (Id. at 4.)

     Thereafter, “[b]ased on the evidence, the arguments of the

parties and the [CBA,] the Arbitrator f[ou]nd[] no just cause to

discharge [Mr. Thorpe] for a violation of Work Rule 13.” (Id.)            As

to this conclusion, the Arbitration Award explains:

          The Arbitrator draws his jurisdiction and authority
     from the four corners of the [CBA]. He does not sit to
     disperse his own brand of justice.    Additionally, the
     Arbitrator may not legislate or fill-in missing gaps in
     the interpretation and application of the [CBA] or work
     rules, he is limited by the written words.           The
     Arbitrator’s function is to weigh the evidence of the
     alleged violation of the work rule.

           [Defendant’s] reliance upon Work Rule 13 to
     discharge [Mr. Thorpe] rests upon attenuated reeds, not
     solid    support.    The  Arbitrator   understands  and
     appreciates the concern of [Defendant] to uphold and
     maintain its sterling reputation and public image. The
     Arbitrator is conscious of the disparagement to its
     reputation to have and hold an employee charged as [Mr.
     Thorpe] with a particularly unpleasant and distasteful
     crime. However, these circumstances are not sufficient
     in itself to ignore [Mr. Thorpe’s] rights under the
     [CBA].    Finally, the Durham County District Attorney

                                     15
     chose to enter into a Deferred Prosecution in the matter
     pursuant to [North Carolina General Statute Section]
     15A-1341(a1) upon [Mr. Thorpe’s] plea of guilty. Public
     records in the office of Archie L. Smith III, Clerk of
     Superior Court, Durham County show the matter was
     dismissed on January 30[, ]2017 upon [Mr. Thorpe’s]
     completion of conditions, fine and costs.

(Id. at 5 (citations omitted).)8

     The Arbitration Award then concludes:

          Finally, as to [Mr. Thorpe’s] violation of Work Rule
     13, there is no evidence that [Mr. Thorpe] falsified a
     University record and or intentionally failed to
     accurately record time. He swiped in at 15:06 and swiped


     8   As a matter of North Carolina law, and unlike with a
conditional discharge, an individual placed on deferred prosecution
neither “pleads guilty to [n]or is found guilty of” a charge.
Compare N.C. Gen. Stat. § 15A-1341(a1) (“Deferred Prosecution. — A
person who has been charged with a Class H or I felony or a
misdemeanor may be placed on probation as provided in this Article
on motion of the defendant and the prosecutor if the court finds
[certain specified] facts,” including that “[p]rosecution has been
deferred by the prosecutor pursuant to written agreement with the
defendant, with the approval of the court, for the purpose of
allowing the defendant to demonstrate his good conduct,” as well as
that “[e]ach known victim of the crime has been notified of the
motion for probation by subpoena or certified mail and has been
given an opportunity to be heard”), with N.C. Gen. Stat.
§ 15A-1341(a4) (“Conditional Discharge. — Whenever a person pleads
guilty to or is found guilty of a Class H or I felony or a
misdemeanor, the court may, on joint motion of the defendant and
the prosecutor, and without entering a judgment of guilt and with
the consent of the person, defer further proceedings and place the
person on probation as provided in this Article for the purpose of
allowing the defendant to demonstrate the defendant’s good conduct
if the court finds [certain specified] facts,” none of which
involves an agreement between the prosecutor and the defendant);
see also State v. Baker, No. COA15-600, 247 N.C. App. 398 (table),
786 S.E.2d 432 (table), 2016 WL 1743595, at *5 (May 3, 2016)
(unpublished) (“Generally, a deferred prosecution agreement results
in a defendant’s ‘admission of responsibility’ as described on an
AOC-CR-610 ‘Motion/Agreement and Order to Defer Prosecution’ Form,
or an acknowledgement of ‘guilt in fact,’ but this admission or
acknowledgement does not amount to a guilty plea.”).

                                16
out at 23:57 for 8.4 hours pay. The[r]e is no evidence
of deceit or intent to get financial gain. According to
Merriam Webster Dictionary, the definition of RECORD is:

  1.   a(1): to set down in writing: furnish written
       evidence of (2): to deposit an authentic
       official copy of • record a deed
       b: to state for or as if for the record •
       voted   in   favor    but   recorded   certain
       reservations
       c(1): to register permanently by mechanical
       means • earthquakes recorded by a seismograph
       (2): INDICATE, READ • the thermometer recorded
       90°[]

  2.   : to give evidence of

  3.   : to cause (sound, visual images, data, etc.)
       to be registered on something (such as a disc
       or magnetic tape) in reproducible form

The conduct of [Mr. Thorpe], whether by commission [or]
omission, does not meet the above definition, and no
allegedly falsified document was introduced into
evidence. [Defendant’s] Exhibit 4 clearly defines [Mr.
Thorpe’s] time and duties on shift.      Simply put, the
credible evidence puts [Mr. Thorpe] at the gas station at
7:46 pm when he should “resume floor care activities” at
7:30 pm at the work site. [Mr. Thorpe] simply failed to
report back to his work station at the scheduled
conclusion of a work break or meal period, a violation of
Work Rule 13 [sic].

     For All The Foregoing Reasons, The Arbitrator Makes
The Following Award:

     Grievance,   granted   as   to   the   discipline   of
discharged.

     [Mr. Thorpe’s] discharge is reduced to a 30 working
day suspension beginning October 20,[ ]2016 through and
including December 1, 2016.

     [Mr. Thorpe] is to be made whole for all lost wages
and benefits up to his date of reinstatement, including
any accrued seniority.



                            17
          Within ten days of receipt of th[e Arbitration]
     Award, [Mr. Thorpe] shall submit an Affidavit itemizing
     all interim earning to date of reinstatement including
     any NC Employment Security Commission payments which
     amount shall offset any backpay due.

          The Arbitrator shall retain jurisdiction in the
     matter for 60 days to determine any disputes as to the
     above remedies and supplemental Award.

(Id. at 5-6 (heading omitted) (formatting, capitalization, and all-

cap font in original).)

     Following       receipt   of    the    Arbitration      Award,    “Mr.   Thorpe

provided an affidavit stating his interim earnings” (Docket Entry

17-1 at 3), and “[Plaintiff] attempted to secure Mr. Thorpe’s

reinstatement,” but “[Defendant] refused to reinstate Mr. Thorpe”

(Docket Entry 15-1, ¶ 15).               (See also Docket Entry 15-10, ¶¶ 18

(“[Mr. Thorpe] was ready and eager to return to [his] position at

[Defendant].”), 19 (“[Defendant] did not reinstate [Mr. Thorpe] to

[his] position.”).)        Plaintiff therefore filed the instant action

to enforce the Arbitration Award.                 (See Docket Entry 1 at 5-6.)

“After    [Plaintiff]      initiated       this    legal     action,   [Defendant]

informed [Plaintiff’s Business Manager, Michael Gibson (see Docket

Entry    15-1,   ¶   1)]   that     it    was   going   to   reinstate   and    then

immediately suspend Mr. Thorpe to further investigate the alleged

incident of indecent exposure on September 7, 2016” (id., ¶ 16).

     Kathryn Boyd “investigated [Mr.] Thorpe’s indecent exposure

charge in [her] capacity as Legal Fellow at the Office of Counsel

for [Defendant] from April 2018 through June of 2018.”                        (Docket


                                           18
Entry 20-1, ¶ 4.)    On April 10, 2018, Boyd met with a Senior Human

Resources Representative at Defendant, who gave her “Duke Police

Department’s Report on [Mr.] Thorpe’s indecent exposure incident

occurring on September 7, 2016.”       (Id., ¶ 5.)   The next day, Boyd

spoke with Officer Holland, who “informed [her] that the Durham

Police Department conducted an initial investigation into the

indecent exposure incident occurring at the BP Family Fare on

September 7, 2016.   Officer Holland referred [her] to Investigator

Buffy Jones from the Durham Police Department because he believed

that [Officer] Jones would have additional information regarding

the incident.”   (Id., ¶ 6.)

     “On or around April 12, 2018, Officer Holland gave [Boyd] the

video tape from the BP Fan Fare allegedly showing Mr. Thorpe

exposing himself to the female attendant.”       (Id., ¶ 7.)   On April

13, 2018, Boyd spoke with Officer Jones “regarding Mr. Thorpe’s

indecent exposure incident occurring on September 7, 2016.           At

[Boyd’s] request, [Officer] Jones provided Officer Holland with

Durham Police Department’s police report of the indecent exposure

incident, and Officer Holland provided the report to [Boyd].

[Defendant] did not previously have Durham Police Department’s

report.”   (Id., ¶ 8.)

     “After speaking with [Officer] Jones and reviewing the police

report provided, [Boyd] concluded that Mr. Thorpe had exposed




                                  19
himself to the BP Family Fare attendant before in the past.”                (Id.,

¶ 9.)      In that regard:

      As part of [her] investigation, [Boyd] also contacted the
      female gas station attendant and spoke with her on the
      phone in early May, 2018. She informed [Boyd] that Mr.
      Thorpe had exposed himself to her in the past and that
      the September 7, 2016 incident was not an isolated event,
      and that each time it occurred had been upsetting to her.
      She also informed [Boyd] that Mr. Thorpe had exposed
      himself to another female attendant in the past. The
      female gas station attendant and [Boyd] discussed the
      possibility of Mr. Thorpe returning to [Defendant], and
      she informed [Boyd] that she felt he should not return
      because of his history of exposing himself, and the fact
      that his job might bring him into contact with a
      vulnerable patient population. This was . . . all new
      information to [Defendant].

(Id., ¶ 10.)

      Boyd provided the information from her investigation to her

supervisor,     who    decided   to    send     it   to   Defendant’s   Office    of

Institutional Equity “because th[at] is the [Office] within Duke

University that investigates sexual harassment complaints.”                 (Id.,

¶ 11.) “On or around May 10, 2018, Mr. Thorpe’s investigation file

was sent to Cynthia Clinton” with that Office.                     (Id., ¶ 12.)

Finally, on June 15, 2018, Boyd sent “Clinton the video showing the

indecent exposure incident” and informed her that Boyd “had spoken

with the BP attendant who stated that she and another female

attendant had both been flashed by Mr. Thorpe.”                 (Id., ¶ 13.)

      In the interim, Gibson, Mr. Thorpe, “and Duke Human Resources”

met   on     April    26,   2018,     at   which     meeting   “Human   Resources

simultaneously gave [Gibson and Mr. Thorpe] two letters.                         One


                                           20
letter claimed to reinstate Mr. Thorpe’s employment, while the

other letter stated that Mr. Thorpe was suspended pending an

investigation” (Docket Entry 15-1, ¶ 17) into “the same incident of

alleged indecent exposure that occurred on September 7, 2016”

(Docket Entry 15-10, ¶ 20).   Addressed to Mr. Thorpe, with a “Cc:”

to Gibson, both letters bear the signature of Antwan Lofton and the

date of April 26, 2018.   (Docket Entries 15-5, 15-6.)9


     9   On October 15, 2018, Plaintiff submitted affidavits of
Gibson and Mr. Thorpe in support of its Confirmation Motion and
Defendant submitted an affidavit of Lofton in support of its
Dismissal Motion. (See Docket Entries 14-1, 15-1, 15-10, 17-1.)
Lofton’s affidavit states that “[Defendant] reinstated Mr. Thorpe
to his former position as a Floor Finisher in Environmental
Services working at Duke North Hospital effective May 1, 2018.”
(Docket Entry 17-1 at 3.) Lofton further avers:

     Mr. Thorpe was informed that he should not report to work
     until he and [Lofton] could first meet, but that he would
     be paid in the meantime as if he were working. On May
     14, 2018, [Lofton] met with Mr. Thorpe and explained that
     he would be suspended with pay while Duke investigated
     the sexual assault, [Lofton] wrote a letter to Mr. Thorpe
     and [Plaintiff] to explain the situation and avoid
     miscommunication. Although [Lofton] signed the letter on
     April 26, 2018, [Lofton] did not provide the letter to
     Mr. Thorpe until [they] met on May 14, 2018.

(Id.)    In response to Lofton’s assertions, Gibson filed        a
supplemental declaration, which states, in relevant part:

          As [Gibson] stated in [his] earlier declaration, on
     or about April 26, 2018, [Gibson] met with [Mr.] Thorpe
     and Duke Human Resources. Mr. Antwan Lofton was Duke’s
     representative at that meeting and gave [Gibson] the two
     letters attached to [Gibson’s] earlier declaration. At
     the meeting, [Gibson] spoke on Mr. Thorpe’s behalf as his
     Union representative.   Mr. Thorpe said very little in
     this meeting. The meeting was very short.

                                                    (continued...)

                                 21
         As relevant here, one letter states that, “[a]s a result of

the decision rendered by Arbitrator Robert W. Kilroy on December

20, 2017, reducing [Mr. Thorpe’s] termination on October 20, 2016

to   a    30   working      day   suspension,    [Mr.   Thorpe   is]   reinstated

effective May 1, 2018 to [his] position as a Floor Finisher in

Environmental Services,” with payment “for all lost wages beginning

December       2,    2016   and   up   through   May    1,   2018,   less   interim

earnings.”          (Docket Entry 15-5 at 1.)     The other letter states, in

pertinent part:

              [Lofton is] writing to inform [Mr. Thorpe] that the
         University is conducting an investigation into [his]
         actions of exposing [his] genitalia to others, including
         the incident at the BP Gas Station on University Avenue
         on Wednesday, September 7, 2016, and other dates.
         Effective immediately, [Mr. Thorpe is] being placed on
         Suspension (with pay) pending the outcome of the
         investigation.




         9(...continued)
              At some point around this time, Mr. Lofton indicated
         that Duke wanted Mr. Thorpe to submit a written
         statement. [Gibson] told Mr. Lofton that Mr. Thorpe had
         already been examined at the arbitration, that there was
         a lawsuit pending regarding the enforcement of the
         [A]rbitration [A]ward, and that if Duke wanted any
         further information from Mr. Thorpe about issues
         addressed at the arbitration it should direct those
         requests to the Union’s attorney.

(Docket Entry 18-1, ¶¶ 2, 3 (paragraph numbering omitted).)
Defendant did not directly address the apparent discrepancy between
Lofton’s and Gibson’s affidavits (see Docket Entries 20, 21), but
did thereafter concede that “[Defendant] informed Thorpe in writing
on April 26, 2018 that he was placed on suspension with pay pending
further investigation of the criminal charges” (Docket Entry 20 at
19 (citing Docket Entry 15-6)).

                                          22
          Please forward to [Lofton’s] office [Mr. Thorpe’s]
     written statement concerning this matter by May 3,
     2018. . . .

(Docket Entry 15-6 at 1.)

     On April 27, 2018, Plaintiff’s attorney wrote the following to

Defendant’s attorney:

          As you are aware, on December 20, 2017, Arbitrator
     Kilroy issued an award requiring that Duke University
     reinstate [Mr.] Thorpe to his employment as a floor
     finisher.    After Duke failed to comply with the
     Arbitrator’s award, on March 20, 2018 the Union filed an
     action in federal court seeking confirmation and
     enforcement of the award.

          Yesterday, Duke provided the Union a letter stating
     Mr. Thorpe would be “reinstated” as of May 1, 2018. Duke
     simultaneously provided a second letter stating that Mr.
     Thorpe would immediately be placed on suspension pending
     the outcome of an investigation into the alleged criminal
     conduct   that   was   exhaustively   discussed   at  the
     arbitration.    Duke also requested that Mr. Thorpe
     complete “a written statement concerning this matter” by
     May 3, 2018. It is unclear what “matter” Duke wished Mr.
     Thorpe’s statement to address.

           Duke’s proposal to “reinstate” and then immediately
     suspend Mr. Thorpe constitutes a flagrant violation of
     the Arbitrator’s award and the [CBA]. Mr. Thorpe has
     already provided a statement about the allegations
     brought against him — he was questioned at length about
     the alleged indecent exposure at the arbitration, under
     oath. The Arbitrator nevertheless reinstated Mr. Thorpe
     to his position without precondition. Duke cannot now
     suspend Mr. Thorpe to further investigate alleged
     misconduct covered by the arbitration. If Duke continues
     in this manner, the Union will seek immediate enforcement
     from the District Court, including an award of attorneys’
     fees.

          Regarding Duke’s request for a statement from Mr.
     Thorpe, we refer Duke to Mr. Thorpe’s testimony at the
     arbitration on November 9, 2017. Should Duke wish to
     request any other information from Mr. Thorpe or the


                                23
     Union regarding topics covered by the arbitration, please
     address those requests to me.

(Docket Entry 15-7 at 1-2.)

     On June 14, 2018, Gibson, Mr. Thorpe, and Plaintiff’s attorney

met with Clinton.         (See Docket Entry 15-1, ¶ 21; see also Docket

Entry 15-10, ¶ 22; Docket Entry 18-1, ¶ 4.)                Gibson characterized

“[t]he meeting []as confusing at first because Ms. Clinton appeared

unaware of the earlier arbitration.”              (Docket Entry 18-1, ¶ 4.)

When Gibson “brought up the arbitration” regarding “the 2016

incident. . . .[,] Clinton said that she had not known about it.”

(Docket Entry 15-1, ¶ 22.)         During this meeting,

     Clinton interviewed Mr. Thorpe about the same alleged
     incident of indecent exposure that had been addressed at
     the arbitration. Clinton asked questions about many of
     the same topics that were discussed at the arbitration,
     including what happened in the convenience store on
     September 7, 2016, the circumstances surrounding Mr.
     Thorpe’s criminal charges, and the circumstances
     surrounding the dismissal of Mr. Thorpe’s criminal
     charges.

(Id., ¶ 21; accord Docket Entry 15-10, ¶ 22; Docket Entry 18-1,

¶ 4.)

     At    this     meeting,   Mr.      Thorpe    denied    exposing     himself,

“explain[ing      his]    understanding      of   the    voluntary     dismissal,

including how [he] was required to complete community service

before the case would be dismissed,” and “that [he] had not been

required   to     admit    guilt   in    order    to    obtain   the   voluntary

dismissal.”       (Docket Entry 15-10, ¶ 22; see also id., ¶ 9 (“[Mr.

Thorpe’s] criminal attorney told [him] that the dismissal did not

                                        24
require   [him]    to   admit   guilt.     [He]   do[es]   not   recall   ever

admitting guilt to the offense. [He] would not have admitted guilt

to the offense because [he] did not expose [him]self, and [is] not

guilty of indecent exposure.”).)          “[Mr. Thorpe’s] explanation was

consistent with his testimony at [the] arbitration.” (Docket Entry

18-1, ¶ 4.)

     “On or about July 13, 2018, [Defendant] sent [Mr. Thorpe] a

letter discussing the same alleged incident of indecent exposure

addressed at the arbitration.       The letter stated that [Mr. Thorpe]

was terminated ‘for just cause based on the egregious nature of

your unlawful conduct.’”          (Docket Entry 15-10, ¶ 23.)             More

particularly, the letter specifies:

          On March 28, 2018 [sic], [Mr. Thorpe] w[as] placed
     on Suspension Pending Investigation as a result of
     additional information resulting from the incident at the
     BP Gas Station on University Avenue on Wednesday,
     September 7, 2016.

          On June 14, 2018, [Mr. Thorpe] voluntarily met with
     Cynthia    Clinton,   Assistant    Vice   President    of
     Harassment/Discrimination Prevention and Compliance,
     Office of Institutional Equity, Duke University. At this
     meeting, [Mr. Thorpe] w[as] accompanied by [Gibson] and
     [Plaintiff’s counsel]. The reason for the meeting was to
     discuss allegations made by a BP Family Fare Cashier
     stating [Mr. Thorpe] exposed [his] genitals (penis) to
     her while she was at work on September 7 and had done the
     same thing in the store to other employee(s) [sic]

           *****

          During the interview with [Clinton, Mr. Thorpe]
     stated [he] w[as] unaware of any incident of exposure
     involving the BP Family Fare Cashier and when confronted
     by law enforcement, [he] stated [that he] did not expose
     [him]self.   [Mr. Thorpe] also stated that after court

                                     25
     proceedings had occurred concerning the exposure, all
     charges in connection to the exposure incident were
     voluntarily dropped.

          However, court records show that [Mr. Thorpe] w[as]
     not only charged with indecent exposure, [he] w[as]
     placed on Deferred Prosecution by Durham County. To be
     placed on Deferred Prosecution means [he] had to admit
     responsibility for [his] actions. As part of this plea,
     [he] had to perform 30 hours of community service which
     had to be completed by 1/23/17 at a non-profit agency.
     [He] w[as] also placed on 12 months of unsupervised
     probation. It meant that if [his] record remained clean
     for 12 months, the charges would be dropped and the
     incident removed from [his] record, which is what
     happened.

          The actions [Mr. Thorpe] committed constitute sexual
     harassment and sexual assault and are a violation of Work
     Rule #17, which states, in part, “Behavior which
     compromises another’s’ [sic] safety or privacy...” [Mr.
     Thorpe’s] termination is for just cause based on the
     egregious nature of [his] unlawful conduct.

          Therefore, [Mr. Thorpe’s] employment with Duke
     University and Duke University Health System is
     terminated effective July 13, 2018.

(Docket Entry 17-1 at 7-8 (final ellipsis in original).)10

     A few days later, Plaintiff filed a grievance regarding this

termination. (See id. at 4.) The grievance asserts that Defendant

violated “Article   11,   Arbitration,” “Article   13,   Disciplinary


     10 Although the termination letter specifies 12 months of
unsupervised probation (see id. at 7), Lofton’s affidavit
characterizes it as 12 months of supervised probation (see id. at
4). However, the only North Carolina criminal filing in the record
reflects that Mr. Thorpe “was placed on probation pursuant to . . .
deferred prosecution” on October 17, 2016, and, “[p]ursuant to
[his] fulfillment of the terms and conditions of probation imposed”
on October 17, 2016, the state prosecutor “enter[ed] a voluntary
dismissal of all charges” due to successful completion less than
four months later, on January 30, 2017. (Docket Entry 15-2 at 1;
accord Docket Entry 15-13 at 1.)

                                 26
Action,” and “[Letter of Understanding] page 133, Timely Issuance

of Disciplinary Actions.” (Id. at 9.)11 It further identifies four

issues: (1) “Whether [Mr. Thorpe] was disciplined in contravention

of   the   Arbitrator’s   Award   issued   on December   20,   2017,”   (2)

“Whether [Mr. Thorpe] was disciplined for just cause,” (3) “Whether

[Mr. Thorpe] violated Work Rule #17,” and (4) “Whether [Mr. Thorpe]

was disciplined in a timely manner.” (Id.) Finally, the grievance

states:

           The Union maintains that [Mr. Thorpe] has not been
      reinstated as required by the [Arbitration] Award and
      that   [Mr.   Thorpe’s]   discipline  contravenes    th[e
      Arbitration] Award.      The Union is enforcing the
      [Arbitration] Award in [the instant action]. The Union
      believes that the federal lawsuit is the appropriate
      forum in which to resolve this dispute. The Union is
      filing this grievance without prejudice to its ability to
      pursue relief in the federal enforcement proceeding.

(Id.)



     11 The “Letter of Understanding,” entitled “Timely Issuance
of Disciplinary Action,” states:

      The Union and [Duke] agree that disciplinary actions
      issued to employees should be done in a timely manner.
      The focus should be on corrective behavior at or near the
      time of the occurrence. In some circumstances, i.e. an
      extensive investigation, an extended absence or other
      unusual circumstances, the appropriate corrective action
      may not be administered in as timely of a manner.

      Disciplinary Actions, which have become inactive, should
      not remain part of the employee’s file. Once removed
      from the file the disciplinary actions should not be used
      in determining further disciplinary actions or be a part
      of files transferred to other departments.

(Docket Entry 1-1 at 68.)

                                    27
     Thereafter, Defendant filed the Dismissal Motion, contending

that it complied with the Arbitration Award, rendering this lawsuit

moot.   (See Docket Entry 13 at 1.)   That same day, Plaintiff moved

to confirm and enforce the Arbitration Award (see Docket Entry 15

at 1), maintaining that Defendant has “refused to comply with [the

Arbitration Award]” (Docket Entry 16 at 1). Plaintiff subsequently

filed a response in opposition to Defendant’s Dismissal Motion (see

Docket Entry 18), and Defendant filed its own opposition to the

Confirmation Motion (see Docket Entry 20).

                            DISCUSSION

     I. Jurisdictional Challenge

     According to Defendant, it “has fully complied with and

satisfied the [A]rbitration [A]ward,” and thus, “pursuant to [Rule

12(b)(1) of the] Federal Rule[s] of Civil Procedure [(the “Rules”],

Plaintiff’s claim is now moot and the Court lacks subject matter

jurisdiction over the dispute.”       (Docket Entry 13 at 1.)   “The

Union, however, refuses to concede that [Defendant complied with

the Arbitration Award] and asks that [the Court] confirm this

award.”   Brown & Pipkins, LLC v. Service Emps. Int’l Union, Local

32BJ, 846 F.3d 716, 728 (4th Cir. 2017).

     “[U]nder Article III of the Constitution, the conflict between

the litigants must present a ‘case or controversy’ both at the time

the lawsuit is filed and at the time it is decided.”   Ross v. Reed,

719 F.2d 689, 693 (4th Cir. 1983) (emphasis in original); see


                                28
also id. at 693-94 (explaining that, “[i]f intervening factual or

legal events effectively dispel the case or controversy during

pendency of the suit, the federal courts are powerless to decide

the questions presented”).      As the United States Court of Appeals

for the Fourth Circuit recently explained, “[a] case is moot when

the issues presented are no longer ‘live’ or the parties lack a

legally cognizable interest in the outcome.            A case becomes moot

only when it is impossible for a court to grant any effectual

relief whatever to the prevailing party.”             Brown & Pipkins, 846

F.3d at 728 (citation and some internal quotation marks omitted)

(emphasis in original).

     As a preliminary matter, a “live” controversy exists between

the parties regarding whether or not Defendant complied with the

Arbitration Award.     (See, e.g., Docket Entry 15-7 at 1 (“Duke’s

proposal to ‘reinstate’ and then immediately suspend Mr. Thorpe

constitutes a flagrant violation of the Arbitrator’s [A]ward and

the [CBA].”).)     On this basis alone, the Court should reject

Defendant’s request to dismiss this case as moot.               See Brown &

Pipkins, 846 F.3d at 728-29 (rejecting mootness contention and

“find[ing] that confirmation of [an arbitration award] is proper

because a live controversy regarding the award exists” even though

the defendant    allegedly     twice    paid   the   money ordered   by    the

arbitration   award,   which    payment     the   plaintiff   “refuse[d]   to

concede,” and explaining that, along with certain other factors,


                                       29
“the [u]nion’s insistence that a controversy still exists convince

[the Fourth Circuit] that it is not impossible to grant any

effectual relief by affirming the confirmation of the [award]”);

see also Fraternal Order of Police Metro Transit Police Labor

Comm., Inc. v. Washington Metro. Area Transit Auth., 780 F.3d 238

(4th Cir. 2015) (analyzing merits of dispute over employer’s

compliance with arbitration awards, where union contended that

employer only temporarily complied with arbitration awards).

     In      addition,    in   this   case,     “the    relevant         facts   —    for

jurisdictional and merits purposes — are inextricably intertwined,”

Kerns   v.    United     States,   585   F.3d    187,   195       (4th    Cir.   2009),

involving as they do one core question:                whether or not Defendant

complied with the Arbitration Award.             (Compare, e.g., Docket Entry

1, ¶ 27 (asserting that Defendant failed to comply with the

Arbitration        Award),   Docket   Entry     15-7    at    1    (asserting        that

Defendant’s simultaneous reinstatement and suspension of Mr. Thorpe

violates     the    Arbitration    Award),      and    Docket      Entry    16   at    13

(“Because Arbitrator Kilroy had already ordered that Mr. Thorpe was

entitled to his job notwithstanding the September 7, 2016 incident,

Duke’s decision to fire him a second time based on the same

incident is a flagrant violation of the arbitrator’s award.”), with

Docket Entry 17-1 at 3 (“The reinstatement and payment [of back

wages] fully satisfied the [A]rbitration Award.”), and Docket Entry

20 at 1 (“Duke did not take a ‘second bite of the apple’ when it


                                         30
suspended Mr. Thorpe in May of 2018 and ultimately terminated his

employment in July of 2018 for sexual harassment and sexual assault

in violation of Work Rule 17.”).)        As such, the “[C]ourt should

assume jurisdiction and assess the merits of [Plaintiff’s] claim.”

Kerns, 585 F.3d at 195.

      Moreover, because the Court should “not dismiss under Rule

12(b)(1), it is entitled to treat [Defendant’s] Rule 12(b)(1)

motion as a direct attack on the merits under Rule 56(c).”        Id. at

193   n.6.    Accordingly,   the     Court   should   deny   Defendant’s

jurisdictional challenge and instead construe its Dismissal Motion

as a Rule 56 request for summary judgment.

      II. Compliance Challenge

      Turning to the merits, “the question in this case is not

whether the [A]rbitration [A]ward[ is] valid — the parties do not

dispute that [Arbitrator Kilroy] had the power to order [Defendant]

to reinstate [Mr. Thorpe] and that the [Arbitration A]ward[] w[as]

valid when issued.    Rather, the question is whether [Defendant]

complied with the [A]ward[].”      Fraternal Order of Police, 780 F.3d

at 242.   In this regard, Plaintiff contends that Defendant has yet

to comply with the Arbitration Award (see generally Docket Entries

1, 16), whereas Defendant maintains that it fully complied with the

Arbitration Award by placing Mr. Thorpe on the payroll and paying

him his lost wages on or around May 1, 2018 (see, e.g., Docket

Entry 6, ¶ 27 (“Defendant states that it reinstated Mr. Thorpe


                                    31
effective May 1, 2018 and fully paid him the monetary award due.

Defendant has fully complied with and satisfied Arbitrator Kilroy’s

award.”)).       Both positions fall short.

       As an initial matter, Defendant errs in maintaining that the

Arbitration “Award set no deadline for reinstatement, nor did it

provide a deadline for the payment of lost wages/benefits” (Docket

Entry 20 at 7).      (See id. at 10, 20; see also Docket Entry 17 at 1-

3.)    Rather than leaving the timing to Defendant’s discretion, the

Arbitration Award contemplated immediate reinstatement, as it gave

Mr. Thorpe only ten days to submit an itemized statement of “all

interim earning to date of reinstatement.”          (Docket Entry 1-7 at 6

(emphasis added).)        In addition, the Arbitration Award effectively

mandated “payment of lost wages/benefits” (Docket Entry 20 at 7)

within 60 days.      (See Docket Entry 1-7 at 6 (“The Arbitrator shall

retain jurisdiction in the matter for 60 days to determine any

disputes as to the above remedies . . . .”); see also Docket Entry

15-3   at   33    (“The   Union   requests   that   the   Arbitrator   retain

jurisdiction for a reasonable period to allow the parties to

calculate the value of any back pay to which Mr. Thorpe is

entitled.”).)        Accordingly, Defendant violated the Arbitration

Award by not promptly reinstating and reimbursing Mr. Thorpe.

       The question of whether Defendant violated the Arbitration

Award when it belatedly reinstated and thereafter disciplined Mr.

Thorpe raises a number of complicated issues.             Arbitration exists


                                      32
to ensure, inter alia, “the quick resolution of disputes and the

avoidance of the expense and delay associated with litigation.”

Apex Plumbing Supply, Inc. v. U.S. Supply Co., 142 F.3d 188, 193

(4th Cir. 1998).          As such, parties are “obliged to raise at

arbitration all matters that [a]re relevant to the outcome of the

case.”       United Food & Commercial Workers, Local 400 v. Marval

Poultry      Co.,   876      F.2d     346,       352   (4th   Cir.     1989);   see

also Washington-Baltimore Newspaper Guild, Local 35 v. Washington

Post Co., 442 F.2d 1234, 1238 (D.C. Cir. 1971) (“Unless parties are

bound by the records made before the arbitrators, the piecemeal or

staggered submission of evidence would be likely to erode the

effectiveness of arbitration as a speedy and efficient forum for

resolving labor disputes.” (internal quotation marks omitted)).

      Furthermore, “parties may not seek a ‘second bite at the

apple’ simply because they desire a different outcome.                  ‘To permit

such attempts would transform a binding process into a purely

advisory one.’” Remmey v. PaineWebber, Inc., 32 F.3d 143, 146 (4th

Cir. 1994) (quoting Richmond, Fredericksburg & Potomac R.R. Co. v.

Transportation Commc’ns Int’l Union, 973 F.2d 276, 282 (4th Cir.

1992)).      Therefore, “[the Fourth Circuit] and other courts have

consistently held that ‘a party to arbitration cannot voluntarily

engage in the arbitration of the issues submitted to the arbitrator

and   then    attack   the    award    on    grounds    not   raised   before   the

arbitrator.’”       Rock-Tenn Co. v. United Paperworkers Int’l Union,


                                            33
184 F.3d 330, 334 (4th Cir. 1999); accord District 17, United Mine

Workers of Am. v. Island Creek Coal Co., 179 F.3d 133, 140 (4th

Cir. 1999).

     However, an arbitration award requiring reinstatement does not

forever protect an employee from future discipline.            See Chicago

Newspaper Guild v. Field Enters., Inc., Newspaper Div., 747 F.2d

1153, 1156 (7th Cir. 1984).          Rather, “[o]nce reinstated, [an

employee] would be in the same position as any other employee of

[the employer], and would be subject to any lawful disciplinary

action, layoff, or discharge.”       Id.   In appropriate circumstances,

therefore, an employer may discipline a reinstated employee based

“on independent grounds that were never before the arbitrator[]”

without “violat[ing an] earlier arbitration award[].”            Fraternal

Order of Police, 780 F.3d at 243.12

     Here, Plaintiff contends that, at the arbitration, “[t]he

parties . . . exhaustively litigated whether the September 7, 2016

incident provided just cause for Mr. Thorpe’s termination” (Docket

Entry 16 at 11), and “[b]ecause Arbitrator Kilroy . . . ordered

that Mr.   Thorpe   was   entitled   to    his   job   notwithstanding   the



     12 Admittedly, this rule “may invite abuse by unscrupulous
employers who reinstate an employee for a token period of time only
and then take further questionable action against the employee,”
Field Enters., 747 F.2d at 1156 n.5, and raises difficult questions
regarding “precisely how independent the reason for a second
termination must be in order to fall outside the scope of an action
seeking to enforce an arbitration award that orders reinstatement,”
Fraternal Order of Police, 780 F.3d at 243 n.5.

                                     34
September 7, 2016 incident, Duke’s decision to fire him a second

time based on the same incident is a flagrant violation of the

[Arbitration A]ward” (id. at 13).     In turn, Defendant maintains

that, although “Arbitrator Kilroy acknowledged that an incident at

the BP occurred [on September 7, 2016]” (Docket Entry 20 at 15),

“[h]e focused solely on the evidence concerning the time card

violation and the issue of whether [Mr.] Thorpe intentionally

falsified a record” (id.), such that his “2018 termination was for

independent grounds” (id. at 16).    (See id. at 11-16.)   Resolution

of these competing positions requires a close reading of the

Arbitration Award.

     To begin, the parties and the Arbitration Award broadly

characterize the issue presented as:      “Was there just cause to

discharge [Mr. Thorpe]?”   (Docket Entry 1-7 at 4; accord Docket

Entry 15-3 at 3; Docket Entry 15-4 at 2; see also Docket Entry 1-7

at 3 (identifying as relevant contractual provision Article 5,

which states that Defendant possesses “the right to . . . suspend,

discipline and discharge employees for cause”).)    In addition, the

Arbitration Award lists as a relevant contractual provision Rule 15

(see Docket Entry 1-7 at 3), which Plaintiff’s post-arbitration

brief identifies as the appropriate Work Rule “[i]f Duke wanted to

discipline Mr. Thorpe for the alleged misconduct giving rise to the

criminal charge” (Docket Entry 15-3 at 29).   The Arbitration Award

also mentions the allegation of indecent exposure on September 7,


                                35
2016, and resulting criminal charge against Mr. Thorpe.               (Docket

Entry 1-7 at 2.)     Further, it discusses the reputational harm to

Duke “to have and hold an employee charged as [Mr. Thorpe] with a

particularly unpleasant and distasteful crime.”                (Id. at 5.)

Finally, it notes the disposition of Mr. Thorpe’s indecent exposure

charge, including the State’s “Deferred Prosecution” and subsequent

dismissal   of    “the   matter”   in   January    2017.     (Id.)        These

considerations, viewed in isolation, support the position that the

arbitration encompassed the alleged indecent exposure on September

7, 2016.

       However, other aspects of the Arbitration Award make clear

that   Arbitrator   Kilroy    construed   the     issue    before   him     more

narrowly, focusing on whether Duke had “just cause” under Rule 13

to discharge Mr. Thorpe.       In this regard, the Arbitration Award

states that, “[b]ased on the evidence, the arguments of the parties

and the [CBA,] the Arbitrator finds no just cause to discharge [Mr.

Thorpe] for a violation of Work Rule 13.”            (Id. at 4 (emphasis

added).)     It   further    proclaims:     “The    Arbitrator      draws   his

jurisdiction and authority from the four corners of the [CBA].               He

does not sit to disperse his own brand of justice . . . .                    The

Arbitrator’s function is to weigh the evidence of the alleged

violation of the work rule.”        (Id. at 5.)      Consistent with this

statement, the Arbitration Award addresses whether Mr. Thorpe’s




                                    36
conduct13 violated Work Rule 13 (which provides for immediate

discharge (see Docket Entry 15-3 at 5; see also Docket Entry 1-3 at

4)) or, instead, Work Rule 3 (which provides for progressive

discipline (see Docket Entry 15-3 at 5; see also Docket Entry 1-3

at 2)). (Docket Entry 1-7 at 4-6.) Finally, although it discusses

harm to Defendant’s reputation from Mr. Thorpe’s receipt of a

criminal charge, the Arbitration Award neither addresses the “well-

defined parameters for when arrests for off-duty misconduct can

support an employee’s termination” (Docket Entry 15-3 at 29)

(which, according to Plaintiff, requires proof, inter alia, that

the employee “actually engaged in the misconduct” (id. at 30)) nor

analyzes the applicability of Work Rule 15 (which, in relevant

part, requires a finding that the employee “commi[tted] a work-

related crime while off campus” (Docket Entry 1-7 at 3)). (See id.

at 4-6.)

       In sum, Arbitrator Kilroy construed the arbitral issue as

whether Duke had just cause under Rule 13 to discharge Mr. Thorpe

for    his   actions    on    September      7,   2016.   “The   arbitrator’s

interpretation of the scope of the issue submitted is entitled to

deference[] . . . .”         Richmond, Fredericksburg & Potomac R.R., 973

F.2d   at    280.      Finding   that   Defendant     lacked   just   cause   in



     13   In    particular, the Arbitration Award focuses on the
duration and    timing of Mr. Thorpe’s absence, as well as on his
“swip[ing] in   . . . and swip[ing] out” at work on September 7, 2016
(Docket Entry   1-7 at 5). (See id. at 4-6.)

                                        37
discharging Mr. Thorpe under Rule 13, the Arbitration Award ordered

Defendant to reinstate Mr. Thorpe and make him whole for all lost

wages and benefits, subject to offset from any interim earnings.

(See Docket Entry 1-7 at 4, 6.)    Effective May 1, 2018, Defendant

reinstated Mr. Thorpe to the payroll and paid him his lost wages.

(See Docket Entry 15-5 at 1; Docket Entry 15-6 at 1; Docket Entry

17-1 at 3; Docket Entry 15-10, ¶¶ 21, 24.)   Defendant continued to

pay Mr. Thorpe until it terminated him again on July 13, 2018.

(See Docket Entry 17-1 at 4; Docket Entry 15-10, ¶ 24.)          By

returning Mr. Thorpe to the active payroll and paying all back pay,

Defendant belatedly complied with the Arbitration Award’s order to

reinstate Mr. Thorpe.   See Fraternal Order of Police, 780 F.3d at

242 (“The [union] recognizes that [the employer] initially complied

with the arbitration awards.   For, at oral argument before us and

before the district court, the [union] acknowledged that placing

the [employees] on paid administrative leave constituted at least

temporary reinstatement.” (emphasis in original)).14

     “The question, then, is whether terminating [Mr. Thorpe for an

alleged pattern of sexual misconduct under Rule 17] constitutes



     14 Although Defendant suspended Mr. Thorpe effective April
26, 2018 (Docket Entry 15-6 at 1), and reinstated him effective May
1, 2018 (see Docket Entry 15-5 at 1), the parties treat the
suspension and reinstatement as simultaneous events (see Docket
Entry 15-1, ¶ 16; Docket Entry 16 at 8; Docket Entry 17 at 4;
Docket Entry 17-1 at 3), raising no arguments that the antecedent
nature of the suspension affected the subsequent reinstatement.
(See generally Docket Entries 16, 18, 20, 24.)

                                  38
non-compliance with the [A]rbitration [A]ward[].”   Id.   Defendant

maintains that the subsequent termination involves allegations of

indecent exposures to separate individuals on separate dates, not

just the alleged indecent exposure incident on September 7, 2016.

(See, e.g., Docket Entry 17-1 at 7; Docket Entry 20-1, ¶¶ 9, 10;

but see Docket Entry 17 at 4-5 (arguing, in Defendant’s Dismissal

Motion memorandum, that additional alleged incidents involved the

same individual as incident on September 7, 2016).)

     Plaintiff counters that Defendant’s post-arbitration brief

argues that separate exposure incidents occurred.      (See Docket

Entry 24 at 2-3 (“At the arbitration, Duke relied in part on Duke

Police Officer Holland’s hearsay regarding accusations raised by

the gas station attendant, including his statement that she claimed

Mr. Thorpe had exposed himself on multiple occasions.” (citing

Docket Entry 15-4 at 6).)   Although Defendant’s post-arbitration

brief does state that a second incident occurred, it cites no

evidence on point (see Docket Entry 15-4 at 6), and its description

of the alleged second incident conflicts with the evidence before

this Court (compare id. (asserting that second exposure occurred

when Mr. Thorpe returned to the BP after September 7, 2016),

with (Docket Entry 1-7 at 2 (stating that no exhibition occurred on

that occasion), and Docket Entry 20-1, ¶¶ 9, 10 (asserting that

additional alleged exposures occurred “in the past”).)    Moreover,

nothing in the current record suggests that the other alleged


                                39
exposures involved any time card or other record-related issues

implicating Work Rule 13. (See, e.g., Docket Entry 20-1, ¶¶ 9, 10;

Docket Entry 17-1 at 3-4, 6-8.)

       Accordingly, at least some portion of the current dispute may

fall “outside      the    scope    of   what    was   before   the   arbitrator,”

Fraternal Order of Police, 780 F.3d at 243 n.4, as Arbitrator

Kilroy defined the issue (see Docket Entry 1-7 at 4).                 Under these

circumstances, rather than attempting to resolve whether and to

what   extent     Defendant’s      subsequent     discipline    of    Mr.    Thorpe

involved    the    same    or     related     matter(s)   encompassed       by   the

Arbitration Award, the Court should find that Plaintiff’s 2018

“grievance[, which asserts that Defendant violated the Arbitration

Award and CBA (see Docket Entry 17-1 at 9)] belong[s] before [an

arbitrator], not a federal court,” Fraternal Order of Police, 780

F.3d at 244.15


     15    Given the above-discussed ambiguity in the record
regarding the basis for the second termination and the absence of
controlling authority on “precisely how independent the reason for
a second termination must be in order to fall outside the scope of
an action seeking to enforce an arbitration award that orders
reinstatement,” Fraternal Order of Police, 780 F.3d at 243 n.5, the
parties likely would have to engage in significant discovery,
followed by more briefing (and perhaps an evidentiary hearing), if
the Court chose to go further. (See Docket Entry 11 at 2 (stating,
in the parties’ Joint Rule 26(f) Report, that, “[s]hould the Court
conclude that discovery is necessary following the submission of
dispositive motions, the parties request they be permitted to hold
a supplemental 26(f) conference at that point to discuss and submit
a discovery plan”); see also Text Order dated July 31, 2018
(adopting Joint 26(f) Report).) Resolution of issues pertaining to
the second termination — already raised by the Union in a separate
                                                     (continued...)

                                         40
     III. Attorney’s Fees

     Finally, “Plaintiff respectfully moves the Court to award it

reasonable attorneys’ fees and costs incurred in this litigation.”

(Docket Entry 15 at 1.)      A court may award attorney’s “fees in

actions brought under [Section] 301” of the Labor Management

Relations Act in appropriate circumstances, Marval, 876 F.2d at

350, namely, where a party “unjustifiably refuses to abide by an

arbitrator’s   award,”   Media   Gen.   Operations,   Inc.   v.   Richmond

Newspapers Prof’l Ass’n, 36 F. App’x 126, 133 (4th Cir. 2002).         Two

standards govern this assessment:

           Where a challenge goes to the fundamental issues of
     arbitrability or of whether an arbitration award “draws
     its essence” from the contract, the standard for
     assessing its justification is . . . the relatively
     lenient one of whether it has “any arguable basis in
     law.”     Because these challenges go to fundamental
     questions of the arbitrator’s very power to act, they
     must be considered sufficiently “justified” for this
     purpose unless there is literally no reasonably arguable
     legal support for them.

          Where, however, the challenge goes not to issues of
     the fundamental power of an arbitrator to make an award
     but to the merits of an arbitrator’s award as made, the
     standard of justification is much more stringent.
     Indeed,   because  such   challenges,   if   undeterred,
     inevitably thwart the national labor policy favoring
     arbitration, they must be considered presumptively
     unjustified.

Marval, 876 F.2d at 351 (citation omitted).



     15(...continued)
grievance (see Docket Entry 17-1 at 4) — should proceed much more
rapidly under the CBA. (See Docket Entry 1-1 at 13-15 (detailing
procedures and timeframes for grievance hearings and arbitration).)

                                   41
     Defendant argues against awarding attorney’s fees on the

grounds that “[t]here is no evidence of bad faith in the present

case,   and   [Defendant]    clearly    has    ‘reasonably    arguable   legal

support for its actions.’”         (Docket Entry 20 at 21.)       However, the

“relatively lenient” standard of whether Defendant acted in bad

faith or without an arguable basis in law does not govern this

case.   Marval, 876 F.2d at 351.        Defendant does not challenge “the

fundamental issues of arbitrability or of whether [the A]rbitration

[A]ward ‘draws its essence’ from the [CBA],” so the “presumptive

non-justification” standard applies.              Id.; see also id. at 352

(explaining    that     “[t]he    critical    distinction    is   [whether   the

defendant’s challenge is] to an arbitrator’s award as made rather

than to threshold arbitrability or to a total departure from the

labor contract’s ‘essence’”).

     Here, Defendant contended that “[t]he Award did not set any

deadline for the reinstatement to occur” or “for the payment of

lost wages” (Docket Entry 17 at 1-2).              As discussed above, the

Arbitration     Award     (read     reasonably)     contemplated     immediate

reinstatement and prompt repayment of lost wages, with the outer

limits for such actions set at 10 and 60 days from the date of the

Arbitration Award.        (See Docket Entry 1-7 at 6.)             Rather than

complying with those directives, “Duke refused to reinstate Mr.

Thorpe” (Docket Entry 15-1, ¶ 15), forcing Plaintiff to “initiate[]

this legal action” (id., ¶ 16; see generally Docket Entry 1) to


                                       42
secure   compliance     with   the     Arbitration    Award.         Accordingly,

Plaintiff remains entitled to its attorney’s fees through May 1,

2018, the date that Defendant reinstated and repaid Mr. Thorpe (see

Docket Entry 15-5 at 1).

                                 CONCLUSION

      A live controversy exists regarding Defendant’s compliance

with the Arbitration Award.           Defendant did not timely comply with

the Arbitration Award’s requirement that Defendant reinstate Mr.

Thorpe and reimburse him for his lost wages.                However, Defendant

belatedly reinstated Mr. Thorpe and paid all accrued backpay, as

well as his salary through the date it terminated him a second

time.    An arbitrator, rather than this Court, should address

Plaintiff’s objections to that subsequent discipline.

      IT IS THEREFORE RECOMMENDED that the Dismissal Motion (Docket

Entry 13) and Confirmation Motion (Docket Entry 15) be granted in

part and denied in part as follows:          (1) Defendant’s Rule 12(b)(1)

request to dismiss this lawsuit as moot be denied; (2) Plaintiff’s

request to confirm the Arbitration Award be granted insofar as

Defendant      failed   to   timely    reinstate     and   repay     Mr.   Thorpe;

(3) Plaintiff’s request to confirm the Arbitration Award be denied

insofar as it seeks a finding that Defendant’s 2018 discipline of

Mr.   Thorpe    contravened    the     Arbitration    Award,   as,     under   the

circumstances      of   this   case,     that   issue      belongs    before    an

arbitrator; and (4) Plaintiff be awarded reasonable attorney’s fees


                                        43
attributable to its litigation efforts through May 1, 2018, as

established pursuant to procedures provided under Federal Rule of

Civil Procedure 54(d)(2).

     This 6th day of September, 2019.

                                     /s/ L. Patrick Auld
                                        L. Patrick Auld
                                 United States Magistrate Judge




                                44
